      Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 1 of 16



 1   NAOMI CHUNG (CSBN 283743)
     Law Offices of Naomi Chung
 2   Pier 9, Suite 100
     San Francisco, CA 94111
 3   Telephone: (415) 746-9080
     Facsimile: (415) 484-7054
 4   NaomiChung@defenseaid.com
 5   Attorney for Defendant
     OSCAR MADRIGAL JR.
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN JOSE DIVISION
11
     UNITED STATES OF AMERICA,                    Case No. 18-CR-00356-003-EJD
12
                       Plaintiff,
13                                                NOTICE OF MOTION AND MOTION FOR
            v.                                    COMPASSIONATE RELEASE TO HOME
14                                                CONFINEMENT; MEMORANDUM OF
     OSCAR MADRIGAL JR.,                          POINTS AND AUTHORITIES
15
                       Defendant.                 Court: Hon. Edward J. Davila
16                                                Hearing Date: To be set
                                                  Hearing Time: To be set
17

18
     TO:    DAVID ANDERSON, UNITED STATEDS ATTORNEY, AND JOHN BOSTIC,
19          ASSISTANT UNITED STATES ATTORNEY

20          PLEASE TAKE NOTICE that, at a date and time convenient to the Court for a telephonic
21   hearing, defendant OSCAR MADRIGAL JR., through undersigned counsel, will and hereby does
22
     move this Court for an order granting his immediate release from custody and adding an
23
     additional term of four months of home detention to his supervised release. This motion is made
24
     on the grounds that Mr. Madrigal suffers from severe obesity and hypertension that places him at
25

26   high risk of a severe infection should he contract COVID-19, and that compassionate release to

27   home confinement is permitted and appropriate under the circumstances.

28          This request is made pursuant to the Fifth Amendment to the United States Constitution;


                                                     1
       Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 2 of 16



 1   18 U.S.C. § 3582(c)(1)(A)(i), the attached memorandum of points and authorities, the
 2   accompanying declarations and exhibits, the pleadings and records on file in this matter, and upon
 3
     such evidence and argument as may be presented prior to and at the hearing on this motion.
 4
     Due to the urgency of this request Mr. Madrigal requests a hearing at the earliest date available to
 5
     the Court and the parties.
 6

 7
     DATED: June 2, 2020                           Respectfully Submitted,
 8
                                                   /s/ Naomi Chung
 9                                                 NAOMI CHUNG
10                                                 Attorney for Oscar Madrigal Jr.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
       Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 3 of 16



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2      I.   INTRODUCTION
 3
             The defendant, Oscar Madrigal Jr., through undersigned counsel, hereby files this Motion
 4
     for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), to reduce his 12 months and
 5
     one day total sentence to time served, and amend the conditions of his supervised release to
 6

 7   include four months of home detention.

 8           Mr. Madrigal is only 24 years old, but already suffers from severe obesity and

 9   hypertension which places him at high risk of severe illness if infected with COVID-19, and yet
10   he remains at Santa Rita Jail where there is an outbreak of COVID-19 cases. Mr. Madrigal’s
11
     current release date is October 17, 2020 according to the Bureau of Prisons (hereafter “BOP”)
12
     inmate locator website, so granting this request would save Mr. Madrigal from spending an
13
     additional four and a half months at increased risk of contracting the COVID-19 virus.
14

15           Mr. Madrigal submits he has exhausted the available administrative remedies for his

16   compassionate release request to the BOP, as he is at a private facility and therefore the BOP will

17   not consider his request. As a result, Mr. Madrigal respectfully requests that the Court reduce his
18
     sentence to permit compassionate release with a strict condition of home confinement or other
19
     such restrictions as the Court deems appropriate.
20
        II. FACTUAL AND PROCEDURAL BACKGROUND
21
             Oscar Madrigal Jr. pled guilty to the sale of a firearm and ammunition to a felon in
22

23   violation of 18 U.S.C. §§ 922(d)(1), and on February 3, 2020, the Court sentenced Mr. Madrigal

24   to 12 months and one day in custody and three years of supervised release. Dkt No. 112. Months
25   later he remains at the Santa Rita Jail in Alameda County, California, still awaiting transfer to a
26
     federal facility to serve the remainder of his sentence. Mr. Madrigal has served approximately six
27
     months in custody, and according to the BOP inmate locator website his release date is October
28


                                                       3
         Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 4 of 16



 1   17, 2020. 1
 2            On April 30, 2020, defense counsel submitted a request for compassionate release to the
 3
     Federal BOP. Chung Decl. at ¶ 2. On May 5, 2020, defense counsel emailed another
 4
     compassionate release request to the Western Regional Counsel’s office of the BOP. Id. The
 5
     next day, counsel received a letter of denial stating that “[b]ecause Mr. Madrigal is not in BOP
 6

 7   custody, BOP cannot evaluate him for compassionate release and will not be seeking a motion for

 8   compassionate release on his behalf at this time.” Exhibit 1 – BOP Denial Letter dated May 6,

 9   2020; Chung Decl. at ¶ 2.
10            Mr. Madrigal has informed counsel that he has no history of disciplinary issues in custody
11
     and that, upon release, he intends to reside at his friend’s house in San Jose. Chung Decl. at ¶ 3.
12
     Defense counsel provided U.S Probation with the information necessary to verify the viability of
13
     Mr. Madrigal’s release plan. Chung Decl. at ¶ 4.
14

15         III. LEGAL STANDARD

16              Under the First Step Act, courts may reduce a previously-imposed sentence where

17   “extraordinary and compelling reasons warrant such a reduction and where the defendant has
18
     fully exhausted all administrative rights to seek release through the Bureau of Prisons. 18 U.S.C.
19
     § 3852(c). In determining whether release is warranted, courts are to consider the factors set forth
20
     in section 3553(a) to the extend that they are applicable.” Id. Sentence reduction must be
21
     “consistent with applicable policy statements issued by the Sentencing Commission.” Id.
22

23         IV. ARGUMENT

24            Mr. Madrigal asks this Court to grant his compassionate release request, pursuant to 18
25   U.S.C. § 3582(c)(1)(A)(i), by reducing his 12 months and one day sentence to time served, and
26
     amend the conditions of his supervised release to instead include four months home detention.
27

28   1
         Federal Bureau of Prisons, http://www.bop..gov/inmateloc/.

                                                       4
         Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 5 of 16



 1   The COVID-19 pandemic and Mr. Madrigal’s severe obesity and hypertension constitute
 2   extraordinary and compelling reasons to reduce his sentence.
 3
                 A.      Mr. Madrigal Has Exhausted His Administrative Remedies
 4
             Mr. Madrigal’s motion is properly before this Court pursuant to 18 U.S.C. §
 5
     3582(c)(1)(A) because he exhausted his administrative remedies for compassionate release. In
 6

 7   2018 Congress expanded the statute in the First Step Act of 2018. Pub. L. No. 115-391, § 603(b),

 8   132 Stat. 5194, 5239 (Dec. 21, 2018). As amended, § 3582(c)(1)(A)(i), now permits this Court to

 9   consider motions filed by the defendant so long as “the defendant has fully exhausted all
10   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
11
     defendant’s behalf,” or after “the lapse of 30 days from the receipt of such request by the warden
12
     of the defendant’s facility, whichever is earlier[.]” 2
13
             Mr. Madrigal is in limbo, awaiting a transfer to a BOP facility that is delayed and is
14

15   unlikely to occur before his release date of October 17, 2020. Due to the BOP’s announcement

16   that “inmate internal movement is suspended with limited exceptions”, Mr. Madrigal is unable to
17   reach a federal facility where a warden could consider a compassionate release request. 3 Even
18
     so, Mr. Madrigal submitted a request for compassionate release to the BOP since the state warden
19
     of Santa Rita Jail has no authority to release a federal detainee. On May 6, 2020, defense counsel
20
     received a letter informing counsel that,
21
             The Federal Bureau of Prisons (BOP) is in receipt of your correspondence seeking
22
             a compassionate release for your client, Oscar Madrigal Jr. (Federal register no.
23           25152-111). As you are aware, Mr. Madrigal remains in the custody of the

24   2
       Congress specifically noted the “documented infrequency with which the BOP filed motions for
25   a sentence reduction on behalf of defendants.” United States v. Redd, No. 1:97-CR-00006-AJT,
     2020 WL 1248493, at *7 (E.D. Va. Mar. 16, 2020). Accordingly, “while the First Step Act did
26   preserve the BOP’s role relative to a sentence reduction in certain limited respects, it eliminated
     the BOP Director’s role as the exclusive channel through which a sentence reduction could be
27   considered by courts.” Id. (emphasis in original).
     3
28     Federal Bureau of Prisons, BOP Implementing Modified Operations,
     https://www.bop.gov/coronavirus/covid19_status.jsp (accessed on May 29, 2020).

                                                         5
         Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 6 of 16



 1           United States Marshals Service at a private facility. Because Mr. Madrigal is not
             in BOP custody, BOP cannot evaluate him for compassionate release and will not
 2           be seeking a motion for compassionate release on his behalf at this time.
 3
     Exhibit 1. This language is identical to the language examined in United States v. Hernandez, 18
 4
     Cr. 834-04 (PAE), (S.D.N.Y. April 2, 2020), where the district court held that such a denial letter
 5
     constituted exhaustion of the defendant’s administrative remedies within the BOP with respect to
 6

 7   compassionate release. Exhibit 2 – Hernandez Opinion & Order at pg. 3. Thus, Mr. Madrigal has

 8   shown there is no available remedy from the BOP, and this Court can consider this motion now.

 9             B.        The COVID-19 Pandemic and Madrigal’s Health Conditions Constitute
                         Extraordinary and Compelling Reasons For Release
10

11           On February 3, 2020, when the Court sentenced Mr. Madrigal, the impact of the COVID-

12   19 pandemic was not fully known and appreciated by the parties. Mr. Madrigal was in custody at

13   Santa Rita Jail at the time of his sentencing, and it was expected that he would be transferred to a
14   federal facility shortly after his sentencing to serve out the remainder of his sentence, perhaps at
15
     Lompoc or another federal camp that would afford educational and therapeutic programs that Mr.
16
     Madrigal could benefit from. Exhibit 3 – Sentencing Transcript at 17:22-25; 18:1-10. Since then,
17
     the world has drastically changed due to the COVID-19 pandemic. Now, there are a reported
18

19   6,057,853 million COVID-19 cases worldwide, and in the United States, there are a reported

20   1,787,680 million cases with 104,396 deaths. 4

21           Jail and prison populations are vulnerable to COVID-19 infections because close living
22
     quarters and group meal outings make social distancing nearly impossible. Indeed, the federal
23
     BOP reports that as of May 31, 2020, there have been 5,234 federal inmates and 612 BOP staff
24

25

26   4
      See World Health Organization, Coronavirus disease (COVID-19) pandemic,
     https://www.who.int/emergencies/diseases/novel-coronavirus-2019 (last visited June 1, 2020); see
27   also Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19),
28   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited June 1,
     2020.

                                                       6
         Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 7 of 16



 1   who have tested positive for COVID-19 nationwide. 5 This does not include inmates being held in
 2   privately managed prisons. Id. For instance, as of May 13, 2020, the federal facility in Lompoc
 3
     “confirmed 912 open cases among inmates and 25 cases among staff” which is the largest
 4
     outbreak in any federal prison in the United States. 6 These troubling numbers do not include
 5
     recent mass testing at USP Lompoc, which is separate from FCI Lompoc. Id. Unsurprisingly, on
 6

 7   May 16, 2020, the American Civil Liberties Union Foundation of Southern California, the Prison

 8   Law Office, and the law firm Bird Marella filed a class action lawsuit was filed against the

 9   Federal Prison in Lompoc for the “mismanaging” of the COVID-19 outbreak. 7
10           The federal government has also recognized the risks posed to inmates and staff by the
11
     COVID-19 pandemic. In a memorandum dated March 26, 2020, Attorney General Barr urged the
12
     BOP to prioritize home confinement as an appropriate response to the COVID-19 pandemic.
13
     Exhibit 4 – Barr Memorandum. In response, the BOP has placed an “additional 3,392 inmates on
14

15   home confinement; an increase of 199 percent.” 8

16           Mr. Madrigal is in a similar, if not greater risk, at Santa Rita Jail. Santa Rita is a “mega

17   jail” with an inmate population of 1,815 as of May 29, 2020. As Magistrate Judge Nathaniel
18
     Cousins pointed out in a recent decision, “This ‘mega jail’ is the third largest facility in California
19
     and the fifth largest in the nation. It houses inmates in all classification levels including federal
20
     detainees. Over 29,000 inmates are booked into Santa Rita each year.” Babu et al v. Ahern et al.,
21
     Case No. 18-cv-07677-NC, CR 335 at pgs. 3-5 (internal citations omitted). And Santa Rita Jail
22

23   could face catastrophic levels of infections seen at other large jails across the country. Even

24
     5
25     Federal Bureau of Prisons, COVID-19, https://www.bop.gov/coronavirus/ (accessed June 1,
     2020).
     6
26     Tyler Hayden, Lompoc Prison Explodes with Active COVID-19 Cases (May 13, 2020) at
     https://www.independent.com/2020/05/13/lompoc-prison-explodes-with-active-covid-19-cases/
     7
27     Megan Healy, Class action lawsuit filed against Lompoc Federal Prison for ‘mismanaging’
     COVID-19 outbreak (May 17, 2020), at https://www.ksby.com/news/coronavirus/class-action-
28   lawsuit-filed-against-lompoc-federal-prison-for-mismanaging-covid-19-outbreak
     8
       http://www.bop.gov/coronavirus/ (accessed on May 28, 2020).

                                                        7
       Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 8 of 16



 1   worse, Judge Cousins also found that because of the conditions at Santa Rita Jail,
 2           Full compliance with CDC recommendations-frequent handwashing, avoiding
             close contact with other people, cleaning and disinfecting frequently touched
 3
             items and surfaces as much as possible, and avoiding groups of more than 10
 4           people-is not possible there. The necessarily close quarters and limited hygienic
             options for inmates of the Jail increases their risk of infection, which in turn risks
 5           the well being of jail staff, their families, and the general community.
 6
     CR 335 at pg. 7. Accordingly, Magistrate Cousins concluded that “the unprecedented, extremely
 7
     serious health risk posed by continued jail detention constitutes a compelling reason for
 8
     temporary release under 18 U.S.C. § 3142(i), where an alternative custodial residence has been
 9
     identified.” Id. (emphasis added).
10

11           Mr. Madrigal has made arrangements for alternative custodial residence in San Jose at the

12   home of his friend Ramon Garcia where he would be able to serve out the remainder of his
13   sentence on home confinement while maintaining social distance from others and with better
14
     access to hygienic supplies and medical care. Chung Decl. at ¶¶ 3-4. In contrast, Mr. Madrigal’s
15
     continued detention at Santa Rita Jail deprives him of any realistic opportunity to maintain the
16
     “social distance” that over 300 million fellow citizens are being asked to do by government
17

18   officials. Mr. Madrigal’s confinement in an environment long associated with high transmission

19   of infectious disease and with limited access to health care raises a grave risk to his health that

20   now outweighs the government’s interest in detaining him at Santa Rita Jail, particularly when a
21   suitable and safer alternative is available.
22
             Furthermore, attached to this motion is the Declaration of Dr. Brie Williams, Professor of
23
     Medicine at the University of California, San Francisco. Dr. Williams has extensive experience
24
     studying the medical conditions of vulnerable populations, in particularly the incarcerated and
25

26   elderly. Williams Decl. at ¶ 3. According to Dr. Williams, the risk of infection and accelerated

27   transmission of COVID-19 within jails is extraordinarily high because correctional officers and

28   healthcare workers enter these facilities daily. Id. at ¶ 5. In addition, jails are admitting new


                                                       8
         Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 9 of 16



 1   inmates who are coming from communities where COVID-19 infection is rampant and social
 2   distancing within jails is nearly impossible. Id. at ¶¶ 6-7. Dr. Williams concludes that jails “are
 3
     fundamentally ill-equipped to handle a pandemic.” Id. at ¶ 17. Their medical treatment capacity
 4
     is not at the same level as in a hospital. Id. at ¶ 17. In general, even jails that have healthcare
 5
     centers can only treat relatively mild types of respiratory problems for a very limited number of
 6

 7   people. Id. at ¶ 18.

 8           That Santa Rita Jail is unable to handle the pandemic is not only apparent but

 9   circumstances appear to be getting worse―a dozen more inmates tested positive for COVID-19
10   at Santa Rita Jail 9 earlier this month resulting in a total of 56 cases of COVID-19 among inmates,
11
     with 3 staff members also contracting the virus. 10 Moreover, as of May 30, 2020, Mr.
12
     Madrigal’s housing unit has been placed under quarantine due to COVID-19 for the second time
13
     this month which is expected to be lifted on June 11, 2020. 11 These horrific yet revealing
14

15   statistics were not known to the Court or the parties back on February 3, 2020 when Mr. Madrigal

16   was sentenced.

17           The Court was also unaware that Mr. Madrigal suffers from severe obesity and
18
     hypertension rendering him particularly vulnerable to health-related problems and illness, such as
19
     COVID-19. Despite his young age, Mr. Madrigal is not safe at Santa Rita Jail. According to Dr.
20
     Williams, even detainees who are neither elderly nor have a preexisting condition are at grave
21
     risk. As she explains, people ranging from 18 to 44 years old have accounted for 46 percent of
22

23   positive tests. Williams Decl. at ¶ 11. This holds particularly true for Mr. Madrigal because he

24   suffers from severe obesity and hypertension. When Mr. Madrigal was first taken into custody in
25
     9
26     Darwin BondGraham, How Safe is Santa Rita Jail under COVID-19? Inmates and the sheriff
     paint very different pictures, (May 12, 2020), at https://www.berkeleyside.com/2020/05/12/how-
27   safe-is-santa-rita-jail-under-covid-19-inmates-and-the-sheriff-paint-very-different-pictures.
     10
28      Alameda County Sheriff’s Office, https://www.alamedacountysheriff.org/admin_covid19.php
     (accessed on May 29, 2020).

                                                        9
      Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 10 of 16



 1   this case at Santa Rita Jail, medical staff noted several “high risk findings”, specifically a “*Pulse
 2   of 110 or greater; *Systolic BP of 180 or greater *Diastolic BP of 100 or greater; *Temp of 100.0
 3
     or greater *SP02 of less than 90 *Respirations of less than 12/min or greater than 24/min.”
 4
     Exhibit 5 - Santa Rita Jail Medical Records at pg. 3. In addition, according to records from Santa
 5
     Rita Jail, Mr. Madrigal is 6 feet tall, weighs 289 pounds and has a BMI of 39.2. See Exhibit 5 at
 6

 7   pg. 1. However, as of May 25, 2020, Mr. Madrigal weighed 292 pounds with a BMI of 39.6.

 8   Chung Decl. at ¶ 3. According to the CDC, “people of any age who have serious underlying

 9   medical conditions might be at higher risk for severe illness from COVID-19” which includes
10   those who suffer from severe obesity. 12 CDC explains that
11
            [s]evere obesityincreases the risk of a serious breathing problem called acute
12          respiratory distress syndrome (ARDS), which is a major complication of COVID-
            19 and can cause difficulties with a doctor’s ability to provide respiratory support
13          for seriously ill patients. People living with severe obesity can have multiple
            serious chronic diseases and underlying health conditions that can increase the
14          risk of severe illness from COVID-19. 13
15
     Furthermore, recent studies found that younger patients that suffer from obesity are considered at
16
     high risk of severe illness from COVID-19. For example, Dr. Jennifer Lighter, a hospital
17

18   epidemiologist who works at New York University Langone Health and Anna Stachel, assistant

19   director of the Department of Infection Prevention and Control at NYU Langone Health, did a

20   study of 3,615 patients under the age of 60 who tested positive for COVID-19. 14 They found that
21   while body weight did not significantly raise the risk of hospitalization or more severe illness for
22

23   11
        Id. (as of May 30, 2020).
     12
24      Centers for Disease and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/groups-at-higher-risk.html#severe-obesity (accessed on May 31, 2020) (emphasis
25   added).
     13
        Centers for Disease and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
26   precautions/groups-at-higher-risk.html#severe-obesity (accessed on May 31, 2020) (emphasis
     added).
27   14
        Jennifer Clopton, Obesity New Risk Factor for Young COVID Patients, WebMD Health News
28   (April 29, 2020) at https://www.webmd.com/lung/news/20200429/obesity-new-risk-factors-for-
     young-covid-patients.

                                                       10
      Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 11 of 16



 1   people over 60, “it did in patients younger than 60, compared to those with a healthy body mass
 2   index, which is less than 30.” Id. Specifically, the study showed that,
 3
            •   Patients with a BMI of 30-34 were twice as likely to get admitted to the
 4              hospital or to be admitted to acute care.

 5          •   Patients with a BMI of 35 or higher were twice as likely to be admitted to
                the hospital and three times as likely to end up in the intensive care unit.
 6

 7   Id. (emphasis added). Mr. Madrigal is under the age of 60 and suffers from a BMI of 39.6 which

 8   according to the data above, would render him twice as likely to be admitted to the hospital and

 9   three times more likely to end up in the ICU.
10
            Dr. Lighter’s research inspired Dr. Leonardo Seoane, the chief academic officer, senior
11
     vice president, and pulmonary critical care doctor at Ochsner Health in New Orleans to work
12
     with the Ochsner Center for Outcomes and Health Services Research team to study 3,000
13
     patients who tested positive for COVID-19 in his hospital system. And Dr. Seoane “found that
14

15   59% of the hospitalized patients were obese with an average BMI of 33” and “obesity nearly

16   doubled the chances that patients with COVID-19 would end up in the ICU.” Id.
17          Similarly, physicians working at the Johns Hopkins Hospital published an article
18
     discussing the correlation between COVID-19 and obesity in younger patients. They explained
19
     that “as the pandemic hit the Johns Hopkins Hospital in late March 2020, younger patients began
20
     to be admitted to our ICU, many of whom were also obese. 15 An informal survey of colleagues
21

22   directing ICUs at other hospitals around the country yielded similar findings. As a result, they

23   examined the correlation between BMI and age in patients with COVID-19 admitted to ICU at

24   university hospitals at Johns Hopkins, University of Cincinnati, New York University, University
25   of Washington Florida Health, and University of Pennsylvania. The results were as follows:
26
            In our dataset of 265 patients . . . we found a significant inverse correlation
27
     15
28     Obesity could shift severe COVID-19 disease to younger ages,
     https://www.thelancet.com/pdfs/journals/lancet/PIIS0140-6736(20)31024-2.pdf (April 30, 2020).

                                                     11
      Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 12 of 16



 1          between age and BMI, in which younger individuals admitted to hospital were
            more likely to be obese []. . . .
 2
            Obesity can restrict ventilation by impeding diaphragm excursion, impairs
 3
            immune responses to viral infection, is pro-inflammatory, and induces diabetes
 4          and oxidant stress to adversely affect cardiovascular function. We conclude that
            in populations with a high prevalence of obesity, COVID-19 will affect younger
 5          populations more than previously reported. Public messaging to younger adults,
            reducing the threshold for virus testing in obese individuals, and maintain greater
 6          vigilance for this at-risk population should reduce the prevalence of severe
 7          COVID-19 disease. 16

 8   Dr. Seoane echoed a similar warning to the public -

 9          I think early on, a lot of Americans thought it was just the elderly that were at
            high risk. So I think it’s important that people understand that if they or a
10          loved one is obese, that makes them high-risk, too, and they need to take
11          extra precautions to make sure they don’t contract the virus.

12   Id. (emphasis added). Unlike most Americans, however, Mr. Madrigal remains at Santa Rita Jail
13   unable to take even the basic precaution of social distancing. 17
14
            Even more concerning is that Mr. Madrigal also suffers from hypertension, and according
15
     to the CDC, while hypertension alone does not place someone in the high-risk group,
16
     hypertension coupled with “other medical conditions like obesity . . . place[s] [people] at higher
17

18   risk of severe illness from COVID-19.” 18 And according to the American College of Cardiology

19   and the American Heart Association, hypertension is defined as blood pressure at or above 130/80

20   mm Hg, with Stage 1 defined as at or above 130/80 and Stage 2 defined as at or above 140/90. 19
21   It is unclear whether Mr. Madrigal suffers from Stage 1 or Stage 2 hypertension, but he
22
     undeniably suffers from hypertension. In October of 2018, Mr. Madrigal’s blood pressure was
23
     dangerously high―he had a “[s]ystolic BP of 180 or greater” and a “[d]iastolic BP of 110 or
24

25   16
        Id.
     17
26      Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-
     extra-precautions/groups-at-higher-risk.html#severe-obesity (accessed on May 31, 2020).
     18
27      Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-
     ncov/faq.html#COVID-19-and-Hypertension (accessed on May 31, 2020).
     19
28      Centers for Disease Control and Prevention, https://www.cdc.gov/bloodpressure/facts.htm
     (accessed on May 31, 2020).

                                                       12
      Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 13 of 16



 1   greater”. Exhibit 5 at pg. 2. More recently, on May 25 of this year, Mr. Madrigal’s blood
 2   pressure was 130/80 mm Hg, which is better than it was in 2018, but nonetheless too high.
 3
     Chung Decl. at ¶ 3.
 4
            Despite his young age, Mr. Madrigal’s severe obesity and hypertension render him
 5
     uniquely susceptible to serious and potentially fatal complications of COVID-19. Santa Rita Jail
 6

 7   cannot contain the spread of COVID-19 in its facilities, and it cannot protect vulnerable inmates

 8   like Mr. Madrigal. Under these circumstances, there are “extraordinary and compelling reasons”

 9   to order Mr. Madrigal’s immediate release rather than forcing him to serve out the four and a half
10   months remaining on his sentence under threat of his health and life. See, e.g., United States v.
11
     Perez, CR 17-513 AT, Dkt No. 98 (S.D.N.Y Apr. 1, 2020) (defendant’s “medical condition,
12
     combined with the limited time remaining on his prison sentence and the high risk in the MDC
13
     posed by COVID-19,” justified release); United States v. Rodriguez, CR 03-0271 AB, Dkt No.
14

15   135 (E.D.Pa. Apr. 1, 2020) (“the outbreak of COVID-19 and underlying medical conditions that

16   place [defendant] at a high risk should he contract the disease” justified release); United States v.

17   Foster, 1:14-cr-324-02 (M.D. Pa. Apr. 3, 2020) (finding “no rationale is more compelling or
18
     extraordinary” than the “high likelihood of contracting COVID-19 from which he would not be
19
     expected to recover”).
20
                C.         Compassionate Release is Consistent with Sentencing Commission Policy
21                         Statements and § 3553(a) Factors
22
            Section 3582 directs the Court to consider applicable Sentencing Commission policy
23
     statements as well as the sentencing factors under § 3553(a) in determining whether to exercise its
24
     authority to reduce a sentence. The applicable policy statement provides that “extraordinary and
25
     compelling reasons” exist where “[t]he defendant is . . . suffering from a serious physical or
26

27   medical condition . . . that substantially diminishes the ability to provide self-care within the

28   environment of a correctional facility and from which he or she is not expected to recover.”


                                                       13
      Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 14 of 16



 1   USSG § 1B1.13, Application Note 1(A). That is the case with Mr. Madrigal given his heightened
 2   risk to COVID-19: he suffers from severe obesity and hypertension which substantially
 3
     diminishes his ability to protect against potentially fatal complications should he become infected
 4
     with the virus while in custody.
 5
            The section 3553(a) factors similarly weigh in favor of release. At the outset, §
 6

 7   3553(a)(2)(D) requires the Court to consider the health of a defendant. Granting Mr. Madrigal

 8   compassionate release to a sentence of home confinement will permit him to take advantage of

 9   medical care he may require without delay or hindrance and allow him to take the necessary
10   precautions of social distancing and sanitizing his environment.
11
            Compassionate release is also consistent with the Guidelines’ goal of just punishment.
12
     Under Pepper v. United States, 562 U.S. 476, 490-93 (2011), the Court can, and indeed must,
13
     consider post-conviction developments under § 3553(a). Here, the overriding factor under §
14

15   3553(a) that was not present at the time of sentencing is the COVID-19 pandemic and the serious

16   risks it presents. This Court initially granted a variance when first sentencing Mr. Madrigal, and

17   he is grateful for that reduction. Absent the COVID-19 pandemic Mr. Madrigal would not be
18
     asking for this reduction, but just punishment does not warrant a sentence that includes exposure
19
     to a life-threatening illness. In fact, the Eighth Amendment’s prohibition on cruel and unusual
20
     punishment includes unreasonable exposure to dangerous conditions in custody. Helling v.
21
     McKinney, 509 U.S. 25, 28 (1993); see also Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir.
22

23   1995) (applying Helling to exposure to asbestos); Brown v. Mitchell, 327 F. Supp. 2d 615, 650

24   (E.D. Va. July 28, 2004) (applying Helling to contagious diseases caused by overcrowding
25   situations). Given that the risk of COVID-19 was not known to the Court back in February, it
26
     now forms the basis for a further reduction in Mr. Madrigal’s sentence. Furthermore, Mr.
27
     Madrigal would be required to serve 4 months in home confinement and compliance with any
28


                                                     14
      Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 15 of 16



 1   additional restrictions that the Court finds to be appropriate in these circumstances. As Judge
 2   Engelmayer pointed out in United States v. Hernandez, “the conditions of Mr. Hernandez’s
 3
     forthcoming home confinement will meaningfully restrict his freedom of movement during the
 4
     next four months.” Exhibit 2 at pg. 7.
 5
            Lastly, compassionate release will not create an unmanageable risk of danger to the
 6

 7   public. In fact, the broader community is safer with Mr. Madrigal socially distancing and

 8   sheltered at his friend’s home, than with him exposed to COVID-19 at Santa Rita Jail. In

 9   addition, Mr. Madrigal has no history of violence and instead all his criminal history prior to this
10   case are misdemeanors for drug possession. PSR ¶¶ 32-34. The Court also recognized that upon
11
     reviewing Mr. Madrigal’s record he “appear[s] to be a nonviolent individual”. Exhibit 5 at 18:4-
12
     6. Moreover, Mr. Madrigal is deeply remorseful for his actions as he expressed at his sentencing
13
     hearing:
14

15          My choices have cause me embarrassment and incarceration, as well as taught me
            ma[ny] things I might not have learned if not for this experience. For example,
16          owning up to my mistakes, seeking and accepting help, also being honest with
            myself, my family and friends.
17

18          I am extremely grateful that my poor judgment never resulted in anyone getting
            injured or worse. I had not considered the consequences due to my state of mind
19          at the time, which I hope – in which I hope never to resort to ever again.

20          I hope to be a positive role model to all my younger siblings and make my entire
            family proud of me. I strive to be a productive member to society.
21

22          I genuinely apologize and also give thanks to the court, my family and loved ones,
            for helping me move my life in a bright new direction.
23

24   Exhibit 5 at 10:23-25; 11:1-13. It is also worth noting that Mr. Madrigal’s regrettable decision to

25   sell a firearm to a felon in this case was driven by a combination of factors, including the

26   influence of bad peers and the lack of positive support he had from his family and true friends.
27   Since then, Mr. Madrigal has steered clear from bad peers and instead surrounded himself with
28
     loving family members and good friends who are committed to helping Mr. Madrigal stay on the

                                                      15
      Case 5:18-cr-00356-EJD Document 127 Filed 06/02/20 Page 16 of 16



 1   path of rehabilitation. This was evident at Mr. Madrigal’s sentencing hearing when the Court
 2   stated, “my sense is that these family members who are here, they know I’m going to sentence
 3
     you, they know that, but they are here to support you, and they will continue to support you
 4
     throughout your life and you continue to make them proud.” Exhibit 5 at 19:17-11. This case has
 5
     been a rude awakening for Mr. Madrigal, and he is devoted to turning his life around.
 6

 7      V. CONCLUSION

 8          For the reasons stated, Oscar Madrigal Jr. respectfully requests that the Court order his

 9   immediate release from Santa Rita Jail and amend his supervised release to include an additional
10   period of home confinement.
11

12   DATED: June 2, 2020                          Respectfully Submitted,

13                                                /s/ Naomi Chung
                                                  NAOMI CHUNG
14
                                                  Attorney for Oscar Madrigal Jr.
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     16
